 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9
        SANDRA P.,
10                                                             Case No. 3:17-cv-06032-TLF
                                   Plaintiff,
11              v.                                             ORDER REVERSING AND
                                                               REMANDING DEFENDANT’S
12      COMMISSIONER OF SOCIAL                                 DECISION TO DENY BENEFITS
        SECURITY,
13
                                   Defendant.
14

15          Sandra P. has brought this matter for judicial review of defendant’s denial of her

16   application for disability insurance benefits. The parties have consented to have this matter heard

17   by the undersigned Magistrate Judge. 28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73;

18   Local Rule MJR 13. For the reasons below, the undersigned reverses defendant’s decision to

19   deny benefits and remands for further proceedings.

20                             FACTUAL AND PROCEDURAL HISTORY

21          Plaintiff filed an application for a period of disability and disability insurance benefits,

22   alleging that she became disabled beginning February 17, 2012. Administrative Record (AR) 13.

23   That application was denied on initial administrative review and on reconsideration. A hearing

24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 1
 1   was held before an administrative law judge (ALJ), and plaintiff and a vocational expert testified.

 2   AR 10-31.

 3          In a written decision, the ALJ found that plaintiff has the following severe impairments:

 4   mild osteoarthritis of the right knee, lumbar spondylosis, and obesity. AR 15. The ALJ

 5   concluded that plaintiff could perform her past relevant work and therefore that she was not

 6   disabled. AR 21-26. The Appeals Council denied plaintiff’s request for review, making the

 7   ALJ’s decision the final decision of the Commissioner. AR 1.

 8          Plaintiff appealed to this Court. Dkt. 4; 20 C.F.R. § 404.981. She seeks reversal of the

 9   ALJ’s decision and remand for an award of benefits, or in the alternative for further

10   administrative proceedings. Dkt. 12.

11                                      STANDARD OF REVIEW

12          The Court will uphold an ALJ’s decision unless: (1) the decision is based on legal error;

13   or (2) the decision is not supported by substantial evidence. Revels v. Berryhill, 874 F.3d 648,

14   654 (9th Cir. 2017). Substantial evidence is “‘such relevant evidence as a reasonable mind might

15   accept as adequate to support a conclusion.’” Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir.

16   2017) (quoting Desrosiers v. Sec'y of Health & Human Servs., 846 F.2d 573, 576 (9th Cir.

17   1988)). This requires “‘more than a mere scintilla,’” though “‘less than a preponderance’” of the

18   evidence. Id. (quoting Desrosiers, 846 F.2d at 576).

19          The Court must consider the administrative record as a whole. Garrison v. Colvin, 759

20   F.3d 995, 1009 (9th Cir. 2014). The Court is required to weigh both the evidence that supports,

21   and evidence that does not support, the ALJ’s conclusion. Id. The Court may not affirm the

22   decision of the ALJ for a reason upon which the ALJ did not rely. Id.

23          .

24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 2
 1                                         ISSUES FOR REVEW

 2          1. Did the ALJ err in failing to incorporate limitations from hepatitis C and
               bladder problems in the RFC?
 3
            2. Did the ALJ err in discounting examining and reviewing medical
 4             opinions?

 5          3. Did the ALJ err in discounting plaintiff’s testimony about her symptoms?

 6          4. Did the ALJ err in discounting the testimony of plaintiff’s daughter?

 7          5. Did the ALJ err in assessing plaintiff’s RFC and, consequently, finding
               plaintiff not disabled at step four?
 8
            6. If the ALJ committed reversible error, should the Court remand for an
 9             award of benefits?

10                                             DISCUSSION

11          The Commissioner uses a five-step sequential evaluation process to determine whether a

12   claimant is disabled, and at step four assesses a claimant’s residual functional capacity (RFC) to

13   determine whether a claimant can perform past relevant work. If the claimant cannot perform

14   past work, the Commissioner then uses the RFC to determine at step five whether the claimant

15   can adjust to other work. Kennedy v. Colvin, 738 F.3d 1172, 1175 (9th Cir. 2013). The

16   Commissioner has the burden of proof at step five. Tackett v. Apfel, 180 F.3d 1094, 1099 (9th

17   Cir. 1999). The Commissioner can meet this burden by showing that a significant number of jobs

18   that the claimant can perform exist in the national economy. Id.; 20 C.F.R. § 404.1520(e).

19   I. Non-Severe Impairments

20          Plaintiff first contends generally that the ALJ “failed to properly evaluate the medical

21   evidence.” She summarizes that evidence at length, Dkt. 12, pp. 3-10, but she identifies only two

22   potential sources of error in the ALJ’s discussion: the ALJ’s failure to find hepatitis C and

23   bladder problems to be severe impairments and resulting failure to include limitations from these

24   conditions in the RFC; and the ALJ’s failure to give adequate reasons for discounting the

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 3
 1   medical opinions of Dr. McGuffin and two state-agency consulting psychologists. Plaintiff’s

 2   second argument has merit and is discussed below.

 3          However, plaintiff does not identify any error in the ALJ’s consideration of evidence of

 4   her hepatitis C and bladder problems. She asserts that the ALJ was incorrect in finding hepatitis

 5   C to be non-severe based on her successful completion of treatment, in August 2015, because

 6   that condition could have been a severe impairment from the alleged onset date until that date.

 7   Dkt. 12, p. 9. But the Ninth Circuit has held that as long as an ALJ decides step two of the

 8   sequential evaluation in a claimant’s favor, an error in failing to designate a particular condition

 9   “severe” at step two is harmless. Buck v. Berryhill, 869 F.3d 1040, 1048-49 (9th Cir. 2017).

10          Similarly, plaintiff disputes the ALJ’s finding that the record lacks “clinical findings or

11   documented medical history” for plaintiff’s overactive bladder condition. AR 16; Dkt. 12, p. 9.

12   But plaintiff does not identify evidence in the medical record to show limitations from her

13   bladder condition that the ALJ should have included in the RFC.

14          Plaintiff does not clearly assign error to the ALJ’s decision regarding these conditions.

15   But even if plaintiff properly raises the ALJ’s failure to include these as severe impairments, she

16   does not identify any harm from this error, because she points to no evidence that the

17   impairments affect her work functions. See Dkt. 12, p. 9; Buck, 869 F.3d 1048-49. The only such

18   effect plaintiff asserts is that hepatitis C caused her to be fatigued, and she does so only in her

19   reply brief. Dkt. 19, pp. 3-4. The treatment notes that she cites support the opposite conclusion,

20   however. Id.; AR 329 (plaintiff denied fatigue), 587 (“end of [hepatitis C] treatment[,] viral load

21   is undetectable”). Accordingly, the ALJ did not err in failing to include limitations from hepatitis

22   C and bladder problems in plaintiff’s RFC.

23

24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 4
 1   II. Medical Opinion Evidence

 2          Plaintiff asserts that the ALJ erred in rejecting the opinions of examining psychologist

 3   Gary McGuffin, Psy.D., and of reviewing psychologists Michael Brown, Ph.D., and John

 4   Robinson, Ph.D.

 5          Dr. McGuffin examined plaintiff in June 2015. AR 406. He completed a thorough

 6   psychological evaluation, reviewing prior evaluations, conducting a clinical interview,

 7   performing a mental-status examination, and performing several tests evaluating her memory and

 8   cognitive abilities (WAIS-IV, WMS-IV, Trail Making Tests A and B). AR 406-30. He diagnosed

 9   plaintiff with “major depressive disorder recurrent episodes, moderate,” and generalized anxiety

10   disorder. AR 430.

11          Dr. McGuffin described plaintiff’s prognosis as “guarded due to her mental limitations

12   from anxiety, depression, and memory difficulty,” limiting her functioning to “a mild-to-

13   moderate degree.” AR 431. He added that her prognosis “is complicated by arthritic pain,

14   hepatitis-C, sleep apnea, and a history of chronic drug abuse.” He wrote that plaintiff “is above

15   average intellectually, and her mental functioning is seen as being capable of improving in the

16   next twelve months.” AR 431.

17          Dr. McGuffin observed that plaintiff “has learned strategies that have helped compensate

18   for her memory difficulties.” AR 431. He also observed that plaintiff was able to “exhibit good

19   attention and concentration for extended periods during this evaluation.” Id.

20          Regarding specific limitations, Dr. McGuffin wrote that plaintiff’s “ability for adaptation

21   seems mildly-to-moderately limited because of some deficits with memory, especially when

22   reliant on visual details and spatial locations.” AR 431. Because of this limitation, Dr. McGuffin

23   wrote, “to learn a work routine or respond to changes in a work routine, [plaintiff] would benefit

24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 5
 1   from utilizing her audio and verbal skills and be given extended time to process information and

 2   take notes.” Id.

 3          Dr. McGuffin concluded that plaintiff “is quite capable, but does have significant deficits

 4   with visual details and spatial locations.” He opined that “[s]he would initially require repetition

 5   and supportive supervision for new work tasks, especially tasks emphasizing visual details and

 6   spatial locations, until she developed strategies to increase her independence.” AR 432.

 7          The ALJ must provide “clear and convincing” reasons for rejecting the uncontradicted

 8   opinion of either a treating or examining physician. Trevizo, 871 F.3d at 675. Even when a

 9   treating or examining physician’s opinion is contradicted, an ALJ may only reject that opinion

10   “by providing specific and legitimate reasons that are supported by substantial evidence.” Id.

11          Here, the ALJ gave “some weight” to Dr. McGuffin’s opinion but, notably, declined to

12   include any mental-health limitations in plaintiff’s RFC. AR 21, 24. Because another examining

13   psychologist, Langdon Poppleton, Ph.D., gave an opinion that conflicted with Dr. McGuffin’s,

14   AR 344, the ALJ needed to give specific and legitimate reasons to discount Dr. McGuffin’s

15   opinion. See Trevizo, 871 F.3d at 675.

16          The ALJ failed to do so.

17          First, the ALJ found that Dr. McGuffin’s opinion that plaintiff would require special

18   supervision and instruction for new work tasks was “moot because the overall record reflects that

19   she can return to her past relevant work, which she already knows and would not need to

20   relearn.” AR 24. This is not a legitimate reason to discount Dr. McGuffin’s opinion that plaintiff

21   would need accommodations or to find that opinion “moot.” The Social Security regulations

22   required the ALJ to weigh Dr. McGuffin’s opinion in assessing plaintiff’s RFC, then to use that

23   RFC to determine whether plaintiff can perform her past work. 20 C.F.R. § 404.1520(e), (f).

24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 6
 1   Instead, the ALJ made backward assumptions, first finding that plaintiff can perform her past

 2   work, then using that finding to discount the limitation that Dr. McGuffin found. Cf. Revels v.

 3   Berryhill, 874 F.3d 648, 666 (9th Cir. 2017) (holding that “ALJ took a backward approach to

 4   determining [claimant’s] credibility” by finding claimant’s “testimony was not credible ‘to the

 5   extent [it was] inconsistent with the ... [RFC]’”).

 6          Second, the ALJ explained that Dr. McGuffin “appears to be compensating for the

 7   claimant’s reported physical impairments which is outside the scope of his evaluation.” AR 24.

 8   And because the ALJ found that plaintiff exaggerated the severity and frequency of her physical

 9   impairments, the ALJ concluded that in relying on those reports “Dr. McGuffin

10   overcompensated in rendering his opinion of her mental functioning capacity for basic work.” Id.

11          The ALJ was apparently referring to Dr. McGuffin’s note that plaintiff’s prognosis “is

12   complicated by arthritic pain, hepatitis-C, sleep apnea, and a history of chronic drug abuse.” AR

13   431. But the ALJ’s inference is not a reasonable one: as noted above, Dr. McGuffin performed

14   an extensive suite of psychological tests to assess plaintiff’s capabilities. AR 408-30. Nothing in

15   Dr. McGuffin’s 27-page written evaluation suggests that he arrived at his conclusions to

16   “compensat[e]” for plaintiff’s physical impairments. See Batson v. Comm'r of Soc. Sec. Admin.,

17   359 F.3d 1190, 1193 (9th Cir. 2004) (Court will uphold ALJ findings “if supported by inferences

18   reasonably drawn from the record”). Accordingly, this reason is neither legitimate nor supported.

19          Because the ALJ failed to give specific, legitimate, and supported reasons to reject Dr.

20   McGuffin’s opinion, and that opinion contained limitations that were not included in the RFC,

21   reversal is required for the Commissioner to reweigh Dr. McGuffin’s opinion.

22          In addition, plaintiff challenges the ALJ’s reason for rejecting the opinions of reviewing

23   psychologists, Drs. Brown and Robinson. Dkt. 12, p. 10.

24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 7
 1          Those doctors reviewed plaintiff’s medical records to assess her RFC as part of the

 2   disability process. Dr. Brown opined, in relevant part, that plaintiff is “moderately limited” in her

 3   ability to maintain concentration and attention for extended periods; to perform activities within

 4   a schedule, maintain regular attendance, and be punctual; and to complete a normal workday and

 5   workweek without interruption from psychological symptoms. AR 61-62. Dr. Robinson opined

 6   to the same limitations, adding that plaintiff would also be moderately limited in her ability to

 7   sustain a routine without special supervision. AR 81.

 8          The ALJ was required to give specific and legitimate reasons to reject this opinion

 9   evidence from non-examining psychologists. See Revels, 874 F.3d at 654 (specific and legitimate

10   reasons required to reject reviewing physician’s contradicted opinion).

11          Here, the ALJ gave “no weight” to the reviewing opinions, which the ALJ found related

12   to the paragraph B criteria under the social security listings for mental-health conditions,

13   explaining only that “the B criteria has been changed in the regulations.” AR 25; see 20 C.F.R.

14   Pt. 404, Subpt. P, App. 1, § 12.00.

15          Plaintiff’s challenge has merit, as the ALJ’s single reason for rejecting Drs. Brown and

16   Robinson’s opinions was not legitimate. See AR 25. “[A]n ALJ errs when he rejects a medical

17   opinion or assigns it little weight while doing nothing more than . . . criticizing it with boilerplate

18   language that fails to offer a substantive basis for his conclusion.” Garrison v. Colvin, 759 F.3d

19   995, 1012-13 (9th Cir. 2014). As plaintiff correctly notes, the change in the paragraph B criteria

20   that the ALJ referred to did not affect the areas of functioning in which, according to Drs. Brown

21   and Robinson, plaintiff has limitations. Accordingly, the ALJ failed to offer a substantive basis

22   for her conclusion regarding those opinions. Garrison, 759 F.3d at 1012-13. On remand, the

23   Commissioner must reweigh the reviewing psychologists’ opinions.

24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 8
 1   III.     Plaintiff’s Symptom Testimony

 2            Plaintiff also contends that the ALJ erred in discounting her symptom testimony.

 3            In weighing a plaintiff’s testimony, an ALJ must use a two-step process. First, the ALJ

 4   must determine whether there is objective medical evidence of an underlying impairment that

 5   could reasonably be expected to produce some degree of the alleged symptoms. Trevizo, 871

 6   F.3d at 678. If the first step is satisfied, and provided there is no evidence of malingering, the

 7   second step allows the ALJ to reject the claimant’s testimony of the severity of symptoms if the

 8   ALJ can provide specific findings and clear and convincing reasons for rejecting the claimant’s

 9   testimony. Id.

10            Here, plaintiff testified regarding pain in her neck, back, and knee, fatigue, difficulty

11   learning new things, memory problems, difficulty concentrating, and issues with her bladder. AR

12   38-40, 43-47, 51.

13            The ALJ failed to give clear and convincing reasons to discount this testimony. See AR

14   22-24.

15            First, the ALJ did not make specific written findings to justify rejecting much of

16   plaintiff’s testimony about her symptoms. The only findings the Court can identify relate

17   specifically to plaintiff’s bladder problems, AR 22, her back and knee problems, AR 23, and an

18   instance of head trauma, AR 23-24. As to the primary complaints that plaintiff testified to—her

19   ability to learn, concentrate, and remember—the ALJ did not discuss her testimony at all.

20            The Commissioner offers three reasons that, she asserts, support the ALJ’s rejection of

21   plaintiff’s testimony. This Court may not rely on post-hoc rationalizations to affirm an ALJ’s

22   decision. Bray v. Comm'r of Soc. Sec. Admin., 554 F.3d 1219, 1225–26 (9th Cir. 2009) (citing

23   SEC v. Chenery Corp., 332 U.S. 194, 196 (1947)). Moreover, even if the ALJ gave these reasons

24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 9
 1   in support of her decision to discount plaintiff’s testimony, they are not clear and convincing and

 2   supported by substantial evidence.

 3          First, the Commissioner asserts that the ALJ found plaintiff’s statements about her

 4   reasons for not working were inconsistent. The ALJ wrote: “She initially lost her job in 2012 due

 5   to what she said was the ‘economic downturn,’ not due to any medical condition, though she did

 6   add as an afterthought later that she was missing some work.” AR 22. Giving two reasons for

 7   being laid off is not the same as making inconsistent statements. The ALJ did not make the

 8   finding the Commissioner now asserts. Further, even if the ALJ made such a finding, it would

 9   not be a clear and convincing reason to reject plaintiff’s testimony, as the ALJ did not explain

10   any inferences she drew with respect to plaintiff’s claimed symptoms. See Reddick v. Chater,

11   157 F.3d 715, 725 (9th Cir. 1998) (ALJ’s findings “must be supported by specific, cogent

12   reasons,” which ALJ can do “by setting out a detailed and thorough summary of the facts and

13   conflicting clinical evidence, stating his interpretation thereof, and making findings”).

14          Second, the Commissioner asserts that the ALJ found plaintiff’s activities are inconsistent

15   with her testimony about her symptoms. The ALJ offered this reason only with respect to

16   plaintiff’s bladder problems. AR 22. It thus cannot be used to justify rejecting plaintiff’s

17   testimony about her pain or cognitive difficulties. In addition, substantial evidence does not

18   support this reason with respect to plaintiff’s bladder problems, as the record contains no details

19   about the availability of bathrooms to plaintiff while volunteering at the library, or whether

20   plaintiff, in performing a volunteer job, had similar restrictions in using the bathroom to those

21   she would have in a full-time paid job.

22          And third, the ALJ cites a lack of support from objective evidence. Inconsistency with the

23   medical evidence is a permissible factor in evaluating a claimant’s testimony. See 20 C.F.R. §

24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 10
 1   404.1529(c)(4). However, the ALJ offered this reason only with respect to plaintiff’s back and

 2   knee problems. AR 22-23. This reason also cannot be used to justify rejecting plaintiff’s

 3   testimony about her cognitive difficulties. Further, even if the record supports the ALJ’s finding

 4   that the record contains “minimal signs and findings” that support plaintiff’s testimony about

 5   back and knee pain, an ALJ cannot reject a claimant’s pain testimony based solely on a lack of

 6   support from objective evidence. See Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988).

 7   And the ALJ gave no other reasons for rejecting plaintiff’s testimony about back and knee pain.

 8          Because the ALJ offered no clear, convincing, and supported reasons to reject plaintiff’s

 9   testimony, the ALJ erred in doing so.

10   IV. Lay Testimony

11          Finally, plaintiff contends the ALJ failed to give germane, supported reasons to reject the

12   testimony that plaintiff’s daughter gave in a third-party function report. Plaintiff’s daughter

13   testified about plaintiff’s limitations from pain, fatigue, and depression. AR 171-78. The ALJ

14   gave “little weight” to this testimony because she found that plaintiff’s hepatitis C had resolved

15   within three months, plaintiff had not sought formal health care, the medical evidence did not

16   support the witness’s reports about plaintiff’s limitations from pain and depression, and to the

17   extent the witness relied on plaintiff’s self-reports, the witness’s testimony was “out of

18   proportion with the medical findings.” AR 25.

19          Because, as discussed above, the ALJ made numerous errors in evaluating both the

20   medical evidence and plaintiff’s testimony, and the ALJ relied on those flawed analyses in

21   evaluating the lay witness testimony, the ALJ should reweigh the lay testimony on remand.

22   V. RFC Assessment and Step-Four Determination

23          A claimant’s RFC is the maximum amount of work the claimant is able to perform based

24   on all of the relevant evidence in the record. Social Security Ruling (SSR) 96-8p, 1996 WL

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 11
 1   374184, at *2. However, an inability to work must result from the claimant’s “physical or mental

 2   impairment(s).” Id. Thus, the ALJ must consider only those limitations and restrictions

 3   “attributable to medically determinable impairments.” Id. In assessing a claimant’s RFC, the ALJ

 4   is also required to discuss why the claimant’s “symptom-related functional limitations and

 5   restrictions can or cannot reasonably be accepted as consistent with the medical or other

 6   evidence.” Id. at *7.

 7          The ALJ found plaintiff had the RFC to perform “light work,” with the added limitations

 8   that plaintiff is able to “occasionally climb ramps and stairs, but never ropes, ladders, or

 9   scaffolds; she can occasionally balance, stoop, crouch, crawl or kneel. She should avoid

10   concentrated exposure to extremes of heat and cold, as well as hazards such as working at

11   unprotected heights or around machinery with moving parts or vibrations.” AR 21.

12          The ALJ’s RFC assessment did not completely and accurately describe all of the

13   plaintiff’s functional limitations. Accordingly, the ALJ erred in assessing plaintiff’s RFC.

14          At step four, the ALJ determined that plaintiff had the RFC to perform the requirements

15   of her past relevant work as a customer service representative and civil service support specialist.

16   AR 25; 20 C.F.R. § 404.1520(f). The ALJ based this determination on the evidence in the record

17   and the vocational expert’s testimony that a person of the plaintiff’s age, experience, and

18   limitations would be able to perform these jobs. Id. Because the RFC did not include limitations

19   that the ALJ improperly rejected, as discussed above, the ALJ’s finding at step four was error.

20   VI. Remand for Further Proceedings

21          “The decision whether to remand a case for additional evidence, or simply to award

22   benefits[,] is within the discretion of the court.” Trevizo v. Berry hill, 871 F.3d 664, 682 (9th Cir.

23   2017) (quoting Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987)). If an ALJ makes an

24   error and the record is uncertain and ambiguous, the court should remand to the agency for

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 12
 1   further proceedings. Leon v. Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2017). Likewise, if the

 2   court concludes that additional proceedings can remedy the ALJ’s errors, it should remand the

 3   case for further consideration. Revels, 874 F.3d at 668.

 4           The Ninth Circuit has developed a three-step analysis for determining when to remand

 5   for a direct award of benefits. Such remand is generally proper only where

 6           (1) the record has been fully developed and further administrative proceedings
             would serve no useful purpose; (2) the ALJ has failed to provide legally sufficient
 7           reasons for rejecting evidence, whether claimant testimony or medical opinion;
             and (3) if the improperly discredited evidence were credited as true, the ALJ
 8           would be required to find the claimant disabled on remand.

 9   Trevizo, 871 F.3d at 682-83 (quoting Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014).

10           The Ninth Circuit emphasized in Leon v. Berryhill that even when each element is

11   satisfied, the district court still has discretion to remand for further proceedings or for award of

12   benefits. 80 F.3d 1041, 1045 (9th Cir. 2017).

13           Here, plaintiff contends that the Court should remand for an award of benefits because, if

14   the improperly rejected evidence is credited as true, plaintiff would be unable to perform her past

15   work. She also contends that because she was of “[a]dvanced age” under the regulations, even if

16   she could perform light work, the medical-vocational rules would mandate a finding that she is

17   disabled. See 20 C.F.R. Pt. 404, Subpt. P, App. 2, Table 2, Rule 202.06. Medical Vocational

18   Rule 202.06 directs a finding of disability where a claimant is limited to light work, is of advance

19   age (55 and older), has a high school education and does not have transferrable skills. Id.

20           The Commissioner responds that “the record is far from clear that Plaintiff was, in fact,

21   disabled during the period at issue, rendering the credit-as-true rule inapplicable.” Dkt. 18, p. 16.

22           The Court concludes that some ambiguity remains in the record as to whether plaintiff is

23   disabled. Accordingly, the Court cannot conclude that “further administrative proceedings would

24   serve no useful purpose.” See Trevizo, 871 F.3d at 682-83.

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 13
 1          Further, the Court cannot find that Medical-Vocational Rule 202.06 is necessarily

 2   satisfied when the improperly rejected evidence is credited as true. That rule requires that a

 3   claimant have no transferable work skills. See Rule 202.06. The vocational expert testified that

 4   plaintiff does have transferable work skills. AR 49-50. The vocational expert added, in response

 5   to a follow-up question, that plaintiff would not have transferable work skills if she was limited

 6   to simple, routine, repetitive work. AR 50. But because the evidence that the ALJ improperly

 7   rejected would not necessarily limit plaintiff to simple, routine, repetitive work, the vocational

 8   expert’s testimony does not justify a finding, at this stage, that plaintiff satisfies Rule 202.06.

 9   The ALJ is directed to evaluate plaintiff’s eligibility under this rule on remand and to obtain new

10   expert testimony if necessary.

11          On remand, the ALJ should evaluate the entire record, including medical evidence,

12   plaintiff’s testimony, and the lay witness testimony. The ALJ should determine whether Rule

13   202.06 requires a finding that plaintiff is disabled; whether plaintiff has demonstrated that she is

14   unable to perform her past relevant work, at step four; and—if not—whether she can perform

15   other jobs existing in significant numbers in the national economy, at step five.

16                                                  CONCLUSION

17          For the reasons above, defendant’s decision to deny benefits is REVERSED, and this

18   matter is remanded to the Commissioner for further proceedings.

19          Dated this 14th day of February, 2019.

20

21


                                                            A
22

23                                                          Theresa L. Fricke
                                                            United States Magistrate Judge
24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 14
